 
 
I 
111th CONGRESS
2d Session
H. R. 5250 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2010 
Mr. Sablan introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To direct the Election Assistance Commission to make an election administration improvement payment to the Commonwealth of the Northern Mariana Islands under title I of the Help America Vote Act of 2002, to treat the Commonwealth as a State for the other purposes of such Act, and for other purposes. 
 
 
1.Election Administration Improvement Payment to Commonwealth of the Northern Mariana Islands 
(a)Payment to CommonwealthThe Election Assistance Commission shall make a single payment to the Commonwealth of the Northern Mariana Islands in an amount equal to the aggregate amount of the payments which would have been made to the Commonwealth under title I of the Help America Vote Act of 2002 (42 U.S.C. 15301 et seq.) if— 
(1)the Commonwealth had been treated as a State under such Act at the time payments were made under such title to other States; and 
(2)the Commonwealth had been subject to the same minimum payment amounts applicable under such title to the Commonwealth of Puerto Rico, Guam, American Samoa, and the United States Virgin Islands. 
(b)Use of PaymentThe Commonwealth shall use the payment made under this section to carry out the same activities (subject to the same conditions) for which States received payments under title I of the Help America Vote Act of 2002. 
(c)Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary for the payment under this section. 
2.Treatment of Commonwealth of Northern Mariana Islands as State for Purposes of Help America Vote Act of 2002 
(a)In GeneralSection 901 of the Help America Vote Act of 2002 (42 U.S.C. 15541) is amended by striking and the United States Virgin Islands and inserting the United States Virgin Islands, and (except for purposes of title I) the Commonwealth of the Northern Mariana Islands.  
(b)Conforming Amendments Relating to Treatment of Territories 
(1)Selection of local election officials to serve on Election Assistance Commission Standards BoardSection 213(a)(2) of such Act (42 U.S.C. 15343(a)(2)) is amended by striking and American Samoa, and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands,.  
(2)Minimum amount of requirements paymentSection 252(c)(2) of such Act (42 U.S.C. 15402(c)(2)) is amended by striking or the United States Virgin Islands, and inserting the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands,. 
(3)Consultation of Help America Vote Foundation with local election officialsSection 15602(c) of title 36, United States Code, is amended by striking and the United States Virgin Islands and inserting the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. 
(c)Effective DateThe amendments made by this section shall apply with respect to fiscal years beginning with the first fiscal year which begins after funds are appropriated to the Commonwealth of the Northern Mariana Islands pursuant to the grant under section 1.  
 
